Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claim 1 has been amended to rectify minor informalities as follows:
Regarding Claim 1, line 14, the existing language:
“personal air outlets extends t36hrough the passenger interaction panel.”
Has been amended to:
-- personal air outlets extends t

Allowable Subject Matter
Claims 1, 10, 14, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an aircraft air distribution assembly as recited in Claim 1 specifically:
the prior art does not teach, either alone or in combination, directing the air from the channel into the cabin to provide the cabin air flow such that the cabin air flow exits the channel around at least a portion of the passenger interaction panel, wherein the plurality of personal air outlets extend through the passenger interaction panel.
The art of record fails to render obvious the claimed combination of an aircraft as recited in Claim 10 specifically:
the prior art does not teach, either alone or in combination, directing the air from the channel into the cabin to provide the cabin air flow such that the cabin air flow exits the channel around at least a portion of the passenger interaction panel, wherein the plurality of personal air outlets extend through the passenger interaction panel.
The art of record fails to render obvious the claimed combination of a method of distributing air using an aircraft air distribution assembly as recited in Claim 14 specifically:
the prior art does not teach, either alone or in combination, directing the air from the channel into the cabin to provide the cabin air flow such that the cabin air flow exits the channel around at least a portion of the passenger interaction panel, wherein the plurality of personal air outlets extend through the passenger interaction panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 07/28/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762


/AVINASH A SAVANI/Primary Examiner, Art Unit 3762